DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a redundant limitation which has been previously recited in claim 1, from which it depends and therefore it is unclear what applicant intends, as this does not further limit the invention. It is suggested that applicant amend or cancel the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,183,534 (hereafter ‘534). Although the claims at issue are not identical, they are not patentably distinct from each other because they each teach the same subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjō et al. (US 2010/0256946, hereafter Carresjo) in view of Brinton et al. (US 2006/0081697, hereafter Brinton)
	With respect to claims 1 and 9, Carresjo teaches a tire pressure sensor device (par. 9-11) for a wheel of an aircraft (par. 204) wherein the tire pressure sensor device comprises: a housing; a pressure sensor configured to measure an internal pressure of a tire, a temperature sensor configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, and a control unit local to the tire arranged to record in the memory unit data in respect of multiple readings over time, wherein the housing accommodates at least the control unit and the memory unit, and the data so recorded for each such reading includes an indication of a time of the reading, an actual pressure as measured by the pressure sensor, and a temperature as measured by the temperature sensor, and the memory unit includes an indication of a reference tire pressure for the tire. (par. 60-62, 142-149)

	Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module configured to transmit the data stored in the memory unit to a handheld portable reader device external to the aircraft. (pars. 79-84, Figs. 17A-C)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
	With respect to claim 2, Carresjo, as modified by Brinton, teaches a communication module facilitating secure wireless communication with the handheld device. (Carresjo, par. 60-62)
With respect to claim 6, Carresjo, as modified by Brinton, teaches the housing accommodates: at least a part of the pressure sensor, at least a part of the temperature sensor, and a local source of electric power. (Carresjo, par. 60-62, 142)
	With respect to claim 11, Carresjo teaches a system for monitoring aircraft tire pressures, the system comprising: a tire pressure sensor device (par. 9-11) for a wheel of an aircraft (par. 204), wherein the tire pressure sensor device comprises: a housing, a pressure sensor configured to measure an internal pressure of a tire, a temperature sensor configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, 
	Carresjo does not explicitly teach a handheld device configured for wireless communication with the tire pressure sensors to download data from the memory unit, to compare the reference pressure with the actual pressure and to indicate whether the actual pressure is suggestive that the tire is, or soon will be, underinflated.
Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module configured to transmit the data stored in the memory unit to a handheld portable reader device external to the aircraft. (pars. 79-84, Figs. 17A-C)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
With respect to claim 12, Carresjo, as modified by Brinton, teaches a plurality of tire pressure sensor devices. Although they do not explicitly teach wherein the handheld device is configured to download data from the memory unit of each sensor substantially at the same 
With respect to claim 13, although Carresjo, as modified by Brinton, does not explicitly discuss wherein wireless communication between the tire pressure sensor device and the handheld device is encrypted, this is a well-known capability of handheld systems and would be an obvious modification of the system in order to prevent unauthorized persons from readily intercepting and using the data.
	With respect to claim 14, Carresjo teaches a method of monitoring the pressure of a tire on an aircraft comprising: a control unit causing a measurement to be taken of actual tire pressure and of an associated temperature local to the tire, the control unit recording, in a memory unit, data including an indication of the time at which the measurement is taken, an indication of the actual tire pressure and an indication of the associated temperature, the control unit recording, in the memory unit, an indication of a reference tire pressure for the tire, reading,  the data including the indication of the time at which the measurement is taken, the indication of the actual tire pressure and the indication of the temperature, and the indication of the reference tire pressure. (par. 9-11, 60-62, 142-149)
Carresjo does not teach the reading takes place using a handheld device external to the tire pressure sensor device, or comparing, using the handheld device, the reference pressure with the actual pressure, and indicating whether the actual pressure is suggestive that the tire is, or soon will be, underinflated. 
Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
	With respect to claim 18, Carresjo, as modified by Brinton, teaches the control unit is mounted to a wheel which includes the tire. (Carresjo, par. 60-62, 142)

Claim 3-5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjo in view of Brinton as applied above, and further in view of Lhuillier et al. (US 8,688,324, hereafter Lhuillier)
With respect to claims 3-5, 10 and 15, Carresjo, as modified by Brinton, teaches all that is claimed, as in the above rejection. Carresjo also teaches the tire pressure sensor device includes a motion sensor. (accelerometer, par. 60-62, 147)
Carresjo does not explicitly teach that the control unit is configured to detect with the use of the motion sensor at least one of (a) whether the aircraft is in flight, and (b) whether the aircraft is on the ground, in order to record in memory both data relating to a reading taken when the aircraft is on the ground and data relating to a reading taken when the aircraft is in flight, including recording an indication of whether the aircraft is on the ground or in flight.
Lhuillier teaches a tire pressure sensor device, 201, including a motion sensor, 205, for sensing data allowing a control unit, 211, to determine a movement mode of the vehicle (col. 7, lines 4-47)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the motion sensor of Carresjo to provide data to determine whether an aircraft is in flight or on the ground and record date while the aircraft is both on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL E CULLER/Primary Examiner, Art Unit 2853